 



EXHIBIT 10.13.2
(SAFEGUARD LOGO) [w50133w5013300.gif]
Safeguard Scientifics, Inc., a Pennsylvania corporation (the “Company”), hereby
grants to the grantee named below (“Grantee”) an option (this “Option”) to
purchase the total number of shares shown below of Common Stock of the Company
(the “Shares”) at the exercise price per share set forth below, subject to all
of the terms and conditions on the reverse side of this Stock Option Grant
Certificate and the                                          Plan (the “Plan”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan. The terms and conditions set forth on the
reverse side hereof and the terms and conditions of the Plan are incorporated
herein by reference. This Stock Option Grant Certificate shall constitute the
“Agreement” for this Option as such term is used in the Plan.

         
Grant Date:
                                                                    
 
       
Type of Option:
  [Incentive Stock Option]    
 
  [Nonqualified Stock Option]    
 
       
Shares Subject to Option:
                                                                    
 
       
Exercise Price Per Share:
  $                                                                   
 
       
Term of Option:
                                                       years    

The stock option represented hereby shall vest as to the following portions of
the underlying shares as follows:                                         ;
provided, however, if, prior to the date this option would otherwise become
fully vested, Grantee’s employment by the Company or Grantee’s other
agreed-to-in-writing service to the Company terminates as a result of (i) death,
(ii) permanent disability, (iii) retirement on or after his or her 65th
birthday, (iv) the occurrence of a Reorganization or Change of Control (as
defined in the Grantee’s employment or other written agreement with the
Company), (v) termination by the Company without cause, or (iv) termination by
the Grantee for good reason (as defined in the Grantee’s employment or other
written agreement with the Company), this option will be deemed fully vested as
of the date of such termination.
Grantee hereby acknowledges receipt of a copy of the Plan, represents that
Grantee has read the Plan and understands the terms and provisions of the Plan,
and accepts this Option subject to all the terms and conditions of the Plan and
this Stock Option Grant Certificate. Grantee acknowledges that the grant and
exercise of this Option, and the sale of Shares obtained through the exercise of
this Option, may have tax implications that could result in adverse tax
consequences to the Grantee and that Grantee is not relying on the Company for
any tax, financial or legal advice and will consult a tax adviser prior to any
such exercise or disposition.
[If an incentive stock option: This Option is designated an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). If the aggregate fair market value of the stock on the date of the
grant with respect to which incentive stock options are exercisable for the
first time by the Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds $100,000,
then the Option, as to the excess, shall be treated as a nonqualified stock
option that does not meet the requirements of Code Section 422. If and to the
extent that the Option fails to qualify as an incentive stock option under Code
Section 422, the Option shall remain outstanding according to its terms as a
nonqualified stock option. By accepting an incentive stock option under the
Plan, Grantee agrees to notify the Company in writing immediately after he or
she makes a disqualifying disposition (as described in the Code and regulations
thereunder) of any stock acquired pursuant to the exercise of incentive stock
options granted under the Plan. A disqualifying disposition is generally any
disposition occurring within two years of the date the incentive stock option
was granted or within one year of the date the incentive stock option was
exercised, whichever period ends later.]
[If a nonqualified stock option: This Option is designated a nonqualified stock
option. It is not an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).]
The Company shall have the right, without the consent of Grantee, to amend the
terms of this Stock Option Grant Certificate to the extent necessary or
appropriate, as determined by the Company in its sole discretion, to conform
with Section 409A of the Internal Revenue Code of 1986, as amended.
In witness whereof, this Stock Option Grant Certificate has been executed by the
Company by a duly authorized officer as of the date specified hereon.
Safeguard Scientifics, Inc.
By:                                                                   
              
                                                                    
                   

 



--------------------------------------------------------------------------------



 



1. Option Expiration. The Option shall automatically terminate on the earliest
of the following dates:
     (a) 5 p.m. prevailing eastern time on the 90th day after the later of the
date Grantee (i) ceases to be employed by, or (ii) otherwise ceases providing
agreed-to-in-writing service to, the Company, if the termination is for any
reason other than disability (as defined in the Plan), death, cause (as defined
in the Plan), retirement on or after the Grantee’s 65th birthday, involuntary
termination without cause, voluntary termination with good reason (as defined in
Grantee’s employment or other written agreement with the Company) or Change of
Control Termination;
     (b) 5 p.m. prevailing eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing service to, the Company on account of the
Grantee’s disability;
     (c) 5 p.m. prevailing eastern time on the one-year anniversary date of the
later of the date Grantee (i) ceases to be employed by, or (ii) otherwise ceases
providing agreed-to-in-writing service to, the Company if the Grantee dies while
employed by or otherwise providing agreed-to-in-writing service to the Company
or within three months after the Grantee’s employment or other
agreed-to-in-writing service ceases on account of a termination described in
subparagraph (a) above;
     (d) the date on which the Grantee (i) ceases to be employed by, or
(ii) otherwise ceases providing agreed-to-in-writing service to, the Company for
cause;
     (e) 5 p.m. prevailing eastern time on the one-year anniversary date of the
date Grantee (i) ceases to be employed by, or (ii) otherwise ceases providing
agreed-to-in-writing service to, the Company as a result of retirement on or
after the Grantee’s 65th birthday, or after such earlier date as may be
determined by the Committee, in its sole discretion, to be warranted given the
particular circumstances surrounding the earlier termination of the Grantee’s
employment or service;
     (f) 5 p.m. prevailing eastern time on the [                    ]-year
anniversary date of the date Grantee (i) ceases to be employed by, or
(ii) otherwise ceases providing agreed-to-in-writing service to, the Company, on
account of the Grantee’s involuntary termination without cause or voluntary
termination with good reason (as defined in the Grantee’s employment or other
written agreement with the Company) other than a Change of Control Termination
(as defined in the Grantee’s employment or other written agreement with the
Company); or
     (g) where there has been a Change of Control Termination (as defined in the
Grantee’s employment or other written agreement with the Company), 5 p.m.
prevailing eastern time on the [                    ]-year anniversary date of
the later of the date Grantee (i) ceases to be employed by, or (ii) otherwise
ceases providing agreed-to-in-writing services to, the Company, on account of
the Grantee experiencing a Change of Control Termination.
     Notwithstanding the foregoing, in no event may the Option be exercised
after the expiration of the Term of Option specified on the reverse side. Other
than as specifically set forth herein, any portion of the Option that is not
vested at the later of the date Grantee (i) ceases to be employed by, or
(ii) otherwise ceases providing agreed-to-in-writing service to, the Company
shall immediately terminate.
     In the event Grantee’s employment or other agreed-to-in-writing service to
the Company is terminated for cause, the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates upon refund by the Company of the
exercise price paid by the Grantee for such shares.
2. Exercise Procedures.
     (a) Subject to the provisions of this Stock Option Grant Certificate and
the Plan, the Grantee may exercise part or all of the vested Option by giving
the Company written notice of intent to exercise in the manner provided in
Paragraph 11 below, specifying the number of Shares as to which the Option is to
be exercised. On the delivery date, the Grantee shall pay the exercise price (i)
in cash, (ii) by delivering Shares of the Company (duly endorsed for transfer or
accompanied by stock powers signed in blank) which shall be valued at their fair
market value on the date of delivery, (iii) by payment through a broker in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (iv) by such other method as the Committee may approve. The Committee
may impose from time to time such limitations as it deems appropriate on the use
of Shares of the Company to exercise the Option.
     (b) The obligation of the Company to deliver Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations. The Company
may require that the Grantee (or other person exercising the Option after the
Grantee’s death) represent that the Grantee is purchasing Shares for the
Grantee’s own account and not with a view to or for sale in connection with any
distribution of the Shares, or such other representation as the Board deems
appropriate. All obligations of the Company under this Stock Option Grant
Certificate shall be subject to the rights of the Company as set forth in the
Plan to withhold amounts required to be withheld for any taxes, if applicable.
Subject to Committee approval, the Grantee may elect to satisfy any income tax
withholding obligation of the Company with respect to the Option by having
Shares withheld up to an amount that does not exceed the minimum marginal tax
rate for federal (including FICA), state and local tax liabilities.
3. Change of Control. Other than as specifically set forth in Grantee’s
employment or other written agreement with the Company and this Stock Option
Grant Certificate, the provisions of the Plan applicable to a Change of Control
shall apply to the Option, and, in the event of a Change of Control, the Board
may take such actions as it deems appropriate pursuant to the Plan.
4. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Stock Option Grant
Certificate. Notwithstanding the foregoing, the Committee may provide, at or
after grant, that a Grantee may transfer nonqualified stock options pursuant to
a domestic relations order or to family members or other persons or entities on
such terms as the Committee may determine.

 



--------------------------------------------------------------------------------



 



5. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) capital or other changes of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder. This Stock
Option Grant Certificate represents the entire agreement between the parties
with respect to the grant of the Option and may only be modified or amended in a
writing signed by both parties.
6. No Employment Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time. The right of the Company to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved. No policies, procedures or statements of any nature by
or on behalf of the Company (whether written or oral, and whether or not
contained in any formal employee manual or handbook) shall be construed to
modify this Grant Letter or to create express or implied obligations to the
Grantee of any nature.
7. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option until certificates for Shares have been issued upon the
exercise of the Option.
8. No Disclosure. The Grantee acknowledges that the Company has no duty to
disclose to the Grantee any material information regarding the business of the
Company or affecting the value of the Shares before or at the time of a
termination of the Grantee’s employment, including without limitation any plans
regarding a public offering or merger involving the Company.
9. Assignment and Transfers. The rights and interests of the Grantee under this
Stock Option Grant Certificate may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Grantee, by will
or by the laws of descent and distribution. In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or any right hereunder, except as provided for in this Stock Option Grant
Certificate, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Option by notice to the Grantee, and the Option and all rights hereunder
shall thereupon become null and void. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Stock Option Grant
Certificate may be assigned by the Company without the Grantee’s consent.
10. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and determined in accordance with the laws
of the Commonwealth of Pennsylvania.
11. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
headquarters and any notice to the Grantee shall be addressed to such Grantee at
the current address shown on the payroll of the Company, or to such other
address as the Grantee may designate to the Company in writing. Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 